                                                                                      Case 4:18-cv-07602-YGR Document 323 Filed 12/16/20 Page 1 of 2




                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:       rnelson@sideman.com
                                                                               2 IAN K. BOYD (State Bar No. 191434)
                                                                                 E-Mail:       iboyd@sideman.com
                                                                               3
                                                                                 ANGELA M. HE (State Bar No. 319351)
                                                                               4 E-Mail:       ahe@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:    (415) 392-1960
                                                                                 Facsimile:    (415) 392-0827
                                                                               7

                                                                               8 Attorneys for Plaintiffs
                                                                                 Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                    UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                              12                                               OAKLAND DIVISION

                                                                              13
LAW OFFICES




                                                                              14 CISCO SYSTEMS, INC., a California                   Case No. 4:18-cv-7602-YGR
                                                                                 corporation, et al.,
                                                                              15
                                                                                                                                     [PROPOSED] ORDER GRANTING
                                                                                                 Plaintiffs,
                                                                              16                                                     PERMANENT INJUNCTION
                                                                              17            v.
                                                                                                                                     Judge: Honorable Yvonne Gonzalez Rogers
                                                                              18 SHAHID H. SHEIKH, an individual, et al.,
                                                                                                                                     Trial Date: January 7, 2021
                                                                              19                      Defendants.
                                                                              20

                                                                              21 ADVANCED DIGITAL SOLUTIONS
                                                                                 INTERNATIONAL, INC., a California
                                                                              22 corporation,

                                                                              23                      Third-Party Plaintiff,
                                                                              24
                                                                                            v.
                                                                              25
                                                                                   NABIA UDDIN, an individual,
                                                                              26
                                                                                                      Third-Party Defendant.
                                                                              27

                                                                              28
                                                                                   2835-211/4587118                                                   Case No. 4:18-cv-7602-YGR
                                                                                                           [PROPOSED] ORDER GRANTING PERMANENT INJUNCTION
                                                                                      Case 4:18-cv-07602-YGR Document 323 Filed 12/16/20 Page 2 of 2




                                                                               1            The above-captioned matter having come before the Court upon the parties’
                                                                               2 joint stipulation requesting an order granting a permanent injunction pursuant to the

                                                                               3 parties’ settlement agreement, and the Court having considered the same,

                                                                               4            NOW, THEREFORE, it is on this 16th day of December, 2020;
                                                                               5 ORDERED that Defendants Shahid Sheikh, Kamran Sheikh, Farhaad Sheikh,

                                                                               6 Advanced Digital Solutions International, Inc., PureFutureTech LLC, K&F

                                                                               7 Associates, LLC, Jessica Little, and Imran Husain are forever enjoined from:

                                                                               8            a.        manufacturing, importing, advertising, promoting, marketing, offering
                                                                               9                      to sell, selling, distributing, or transferring any products bearing
              SIDEMAN & BANCROFT LLP




                                                                              10                      counterfeit CISCO trademarks;
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11            b.        using any other false designation of origin, false description or
                                                                              12                      representation, or any other use of CISCO’S name or marks, logo or
                                                                              13                      trade dress, or counterfeit versions thereof, in a manner calculated to
LAW OFFICES




                                                                              14                      falsely advertise counterfeit products as being manufactured,
                                                                              15                      distributed, sponsored, authorized, or endorsed by CISCO, or otherwise
                                                                              16                      associated with CISCO in any way; and
                                                                              17            c.        secreting, concealing, destroying, selling off, transferring, returning, or
                                                                              18                      otherwise moving, storing, or disposing of any counterfeit CISCO
                                                                              19                      product, other than sending such counterfeit product to CISCO.
                                                                              20

                                                                              21            IT IS SO ORDERED.
                                                                              22

                                                                              23 Dated: December 16, 2020

                                                                              24

                                                                              25                                                     YVONNE GONZALEZ ROGERS
                                                                              26
                                                                                                                                    UNITED STATES DISTRICT JUDGE

                                                                              27

                                                                              28

                                                                                   2835-211/4587118                              1                   Case No. 4:18-cv-7602-YGR
                                                                                                          [PROPOSED] ORDER GRANTING PERMANENT INJUNCTION
